 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [*], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
Exhibit 10.4
SUBSERVICING AGREEMENT
dated as of March 2, 2007
between
PALISADES COLLECTION, L.L.C.,
as the Servicer,
and
[*]
as the Subservicer

 



--------------------------------------------------------------------------------



 



SUBSERVICING AGREEMENT
     THIS SUBSERVICING AGREEMENT is entered into effective as of March 2, 2007
(as amended, supplemented or otherwise modified from time to time, the
“Subservicing Agreement”), between PALISADES COLLECTION, L.L.C., a Delaware
limited liability company (together with its successors and assigns, the
“Servicer”), and [*] (the “Subservicer”).
R E C I T A L S
          1. The Servicer has entered into a servicing agreement, of even date
herewith (as amended, supplemented or modified from time to time, the “Servicing
Agreement”), with Palisades Acquisition XVI, LLC (the “Borrower”) and BMO
Capital Markets Corp. (“BMO CM”), pursuant to which, on the terms and subject to
the conditions set forth therein, the Servicer has agreed to service, among
other receivables, the Receivables for the benefit of the Borrower.
          2. The Borrower and BMO CM, as collateral agent for the benefit of
certain secured parties (the “Collateral Agent”) pursuant to the Receivables
Financing Agreement, have entered into a security agreement, of even date
herewith, pursuant to which the Borrower has granted to the Collateral Agent,
security interest in, among other things, collections on the Receivables.
          3. The Servicer has requested Subservicer to undertake certain
collecting and servicing responsibilities in respect of the Receivables, and the
Subservicer is willing to undertake such responsibilities and accept such
bailment, acknowledging that such subservicing activities are undertaken for the
benefit of both the Borrower and, for as long as a security interest is
outstanding, the Collateral Agent, for the benefit of secured parties.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
the Servicer and the Subservicer hereby agree as follows:
ARTICLE 1.
DEFINITIONS
     Section 1.01 Definitions.
     Whenever used in this Subservicing Agreement, the following words and
phrases, unless the context otherwise requires, shall have the meanings
specified in this Article (such meanings to be equally applicable to both the
singular and plural forms of the terms defined and to all genders):
     “Administrator” means BMO CM
     in such capacity under the Receivables Financing Agreement.

 



--------------------------------------------------------------------------------



 



     “Accepted Servicing Practices” means those accepted, customary and prudent
servicing practices in the industry for the same type of assets as the
Receivables and designed in a manner to maximize the value of the Receivables.
     “Bankruptcy Code” means Title 11 of the United States Code, as amended.
     “Borrower” has the meaning set forth in the first Recital.
     “Business Day” means any day on which commercial banks in Chicago,
Illinois, New Jersey or New York City are not authorized or required to be
closed.
     “Collateral” means all property of the Borrower wherever located, whether
now or hereafter existing, owned, licensed, leased, consigned, arising or
acquired, including, without limitation, all of the Borrower’s right, title and
interest in and to all Receivables and other Receivable Assets; all funds on
deposit in the Collection Account to the extent constituting payments or other
proceeds of the Receivables, together with all certificates and instruments, if
any, from time to time evidencing the foregoing, and all investments made with
such funds, all claims thereunder or in connection therewith, and interest,
dividends, moneys, instruments, securities and other property from time to time
received or receivable in respect of any or all of the foregoing; and all
products and proceeds (including, without limitation, insurance proceeds and
Liquidation Proceeds) of, and additions, improvements and accessions to, and
books and records describing or used in connection with, all and any of the
property described above.
     “Collateral Agent” has the meaning set forth in the second Recital.
     “Collection Account” means that certain bank account numbered 379-573-9
maintained with the Collection Account Bank, which is identified as the
“Palisades Acquisition XVI, LLC Collection Account.”
     “Collection Account Bank” means Harris N.A. or any replacement therefor
pursuant to the Receivables Financing Agreement.
     “Collections” means, with respect to any Receivable, all funds (net of any
Liquidation Expenses) (a) received by the Subservicer from or on behalf of the
related Obligors in payment of any amounts owed (including, without limitation,
principal, finance charges, interest and all other amounts and charges) in
respect of such Receivable from and after the Cutoff Date or (b) applied to such
amounts owed by such Obligors (including, without limitation, through the
liquidation of Collateral or insurance payments or proceeds on account of any
casualty loss with respect to any collateral or property of the Obligor or any
other party directly or indirectly liable for payment of such Receivable and
available to be applied thereon).
     “Collection Period” means with respect to a Distribution Date, the period
from and including the first day of the month preceding the month in which such
Distribution Date occurs to and including the last day of the month preceding
the month of such Distribution Date. Each Collection Period shall consist of a
calendar month.
     “Cutoff Date” mean the date set forth in the Purchase Agreement.

2



--------------------------------------------------------------------------------



 



     “Exempted Receivables” means Judgment Asset Receivables and Paying
Receivables.
     “Judgment Asset Receivables” means each Receivable (a) that is in active
litigation or (b) for which a judgment has been rendered within the preceding
120 days or (c) that is in post judgment enforcement or (d) at any time prior
the second anniversary of this Subservicing Agreement, that has been identified
by the Subservicer as subject to litigation; provided, however, in the case of a
sale by the Borrower of Receivables that are judgments that are non-liquidating
and have no post-judgment enforcement activity occurring or imminent, such
Receivables shall not be deemed to be Judgment Asset Receivables.
     “Liquidation Expenses” means all court costs, arbitration fees and costs
and reasonable out-of-pocket expenses that are incurred by the Subservicer or a
vendor in connection with the collection or liquidation of any Receivable or
related collateral, if any, such expenses including, without limitation, legal
and arbitration fees and expenses (including, but not limited to, service of
process fees), any file fees and foreclosure or repossession expenses and any
unreimbursed amount expended by the Subservicer or any vendor pursuant to
Section 3.02 (to the extent such amount is reimbursable under the terms of
Section 3.02) respecting the related Receivable.
     “Liquidation Proceeds” means cash received in connection with the
collection or liquidation of Receivables or related collateral, if any, whether
through sale or otherwise.
     “List of Receivables” means each of the list of Receivables attached as
Schedule 2 hereto, as the same may be amended, supplemented or replaced from
time to time.
     “Material Adverse Effect” means with respect to any event or circumstance,
a material adverse effect on: (a) the business, assets, financial condition or
operations of Subservicer; (b) the ability of any of the Subservicer to perform
its obligations under the Subservicing Agreement; (c) the validity,
enforceability or collectibility of this Subservicing Agreement; (d) the status,
existence, perfection or priority of (i) the Borrower’s ownership interest, or
the Collateral Agent’s security interest, in the Receivables or the other
Collateral or (e) the validity, enforceability or the level of collectibility of
a material amount of the Receivables.
     “Obligor” means a Person obligated to make payments with respect to a
Receivable.
     “Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the President, the Chief Financial Officer, a Manager or any Vice
President of the Subservicer, as the case may be, and delivered to the Servicer
, as required by this Subservicing Agreement.
     “Paying Receivables” means each Receivable, the Obligor of which (a) is
currently paying under a payment plan or (b) accounts that have active
garnishments, attachments, lien proceedings or other involuntary, judicial
executions or (c) has committed to enter into a payment plan or to remit the
full or agreed settlement amount thereof within the next 60 days.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, government or any agency or political
subdivision thereof or any other entity.

3



--------------------------------------------------------------------------------



 



     “Purchase Agreement” means the purchase and sale agreement, dated as of
February 5, 2007, between Great Seneca Financial Corporation, Platinum Financial
Services Corporation, Monarch Capital Corporation, Colonial Credit Corporation,
Centurion Capital Corporation, Sage Financial Limited and Hawker Financial
Corporation and Palisades Acquisition XV, LLC.
     “Receivable” means those credit card and other consumer installment credit
agreement accounts and receivables (including, without limitation, judgments)
included on the List of Receivables.
     “Receivables Assets” means the assets consisting of (i) the Receivables,
including all interest, finance charges, principal and other amounts received on
or with respect to the Receivables (other than payments received on the
Receivables before the applicable Cut-off Date); (ii) the Receivable Files;
(iii) collateral, if any, that secures a Receivable; (iv) all rights to
insurance proceeds and Liquidation Proceeds; and (v) the proceeds of the
foregoing and the rights to enforce the foregoing.
     “Receivable Files” means, with respect to each Receivable, the file (on
paper or electronic medium) containing any original documents, agreements,
judgments or instruments relating to such Receivable in the Subservicer’s
possession or control including, without limitation, any bill of sale, loan
agreement, any guarantees, any security agreement, any UCC financing statement,
any pledge agreements, any indemnification agreements, any judgment or court
orders and any assignment, supplement, reinstatement, extension, endorsement or
modification thereof.
     “Receivables Financing Agreement” shall mean that certain receivables
financing agreement, of even date herewith, among the Borrower, the Servicer,
BMO CM, as collateral agent and administrator, Fairway Finance Company, LLC and
Bank of Montreal.
     “Servicer” has the meaning set forth in the Preamble.
     “Subservicer Termination Event” has the meaning set forth in Section 5.01.
     “Servicing Agreement” has the meaning set forth in the Preamble.
     “Subservicer” has the meaning set forth in the Preamble.
     “Subservicing Agreement” has the meaning set forth in the Preamble.
     “Subservicing Fee” means as to any Collection Period and any Receivable,
the monthly fee payable to the Subservicer, which shall be the product of the
percentage applicable to the class of Receivable for such Receivable, as set
forth on Schedule 1 hereto, multiplied by the Collections on such Receivable
received during such Collection Period.
     “Transfer Date” means the Closing Date, as set forth in the Purchase
Agreement.
     “Unmatured Subservicer Termination Event” shall mean any event that, if it
continues uncured, will, with lapse of time or notice or lapse of time and
notice, constitute a Subservicer Termination Event.

4



--------------------------------------------------------------------------------



 



ARTICLE 2.
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 2.01 Representations, Warranties and Covenants of Subservicer.
(a) The Subservicer hereby represents, warrants and covenants to the Servicer
that:
          (i) the Subservicer is duly organized, validly existing and in good
standing as a limited liability partnership under the laws of the District of
Columbia and is qualified to transact business in and is in good standing under
the laws of each state in which it is necessary for it to be so qualified in
order to carry on its business as now being conducted and has all licenses
necessary to carry on its business as now being conducted; the Subservicer has
the full power and authority to own its property, to carry on its business as
presently conducted, and to execute, deliver and perform this Subservicing
Agreement; the execution, delivery and performance of this Subservicing
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary limited liability partnership
action on the part of the Subservicer; and this Subservicing Agreement evidences
the legal, valid, binding and enforceable obligation of the Subservicer, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity;
          (ii) except for such consents, licenses, approvals or authorizations
obtained on or prior to the date hereof, the Subservicer is not required to
obtain the consent of any other party or obtain the consent, license, approval
or authorization of, or make any registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Subservicing
Agreement;
          (iii) the consummation of the transactions contemplated by this
Subservicing Agreement and the fulfillment of the terms hereby will not result
in the breach of any term or provision of the organizational documents of the
Subservicer or result in the breach of any term or provision of, or conflict
with or constitute a default under or result in the acceleration of any
obligation under, any agreement, indenture or loan or credit agreement or other
instrument to which the Subservicer or its property is subject, or result in the
violation of any law, rule, regulation, order, judgment or decree to which the
Subservicer or its property are subject;
          (iv) the Subservicer is not a party to, bound by or in breach or
violation of any indenture or other agreement or instrument, or subject to or in
violation of any statute, order or regulation of any court, regulatory body,
administrative agency or governmental body having jurisdiction over it, that
materially and adversely affects, or may in the future be reasonably expected to
materially and adversely affect, the ability of the Subservicer to perform its
obligations under this Subservicing Agreement;
          (v) there are no actions, suits or proceedings pending or, to the
knowledge of the Subservicer, threatened against the Subservicer, before or by
any court, administrative agency, arbitrator or governmental body with respect
to any of the transactions contemplated by

5



--------------------------------------------------------------------------------



 




this Subservicing Agreement, that will, if determined adversely to the
Subservicer, affect the validity or enforceability hereof or materially and
adversely affect the Subservicer’s ability to perform its obligations under this
Subservicing Agreement;
          (vi) [reserved];
          (vii) as of the Transfer Date, the Subservicer (i) is not “insolvent”
(as such terms is defined in §101(32)(A) of the Bankruptcy Code), (ii) is able
to pay its debts as they become due, and (iii) does not have unreasonably small
capital for the business in which it is engaged or for any business or
transaction in which it is about to engage;
          (viii) all certificates, reports, financial statements and similar
writings furnished by the Subservicer at anytime to the Servicer under or in
connection with this Subservicing Agreement have been, and all such
certificates, reports, financial statements and similar writings hereafter
furnished by the Subservicer to such parties will be, true and accurate in every
respect material to the transactions contemplated hereby on the date as of which
any such certificate, report, financial statement or similar writing was or will
be delivered, and shall not omit to state any material facts or any facts
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not materially misleading;
          (ix) the Subservicer will comply in all material respects with all
applicable laws, rules, regulations and orders of all governmental authorities
(including those which relate to the Receivables) the violation of which could
have a Material Adverse Effect;
          (x) the Subservicer will preserve and maintain its limited liability
partnership existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified in good standing as a foreign
organization in the jurisdiction where its principal place of business and its
chief executive office are located and in each other jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualifications could have a Material Adverse Effect.
          (xi) the Subservicer will keep books and records that accurately
reflect all of Subservicer’s business affairs and transactions, maintain and
implement administrative and operating procedures (including, without
limitation, an ability to re-create records evidencing the Receivables in the
event of the destruction of the originals thereof) and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables;
          (xii) except in connection with litigation, actions and proceedings in
the ordinary course and relating to the Receivables relating to the
Subservicer’s servicing duties as contemplated by the Accepted Servicing
Practices, the Subservicer will furnish to the Servicer:
          (1) As soon as possible, and in any event within three Business Days
after, the Subservicer receives notice thereof, any settlement of, judgment

6



--------------------------------------------------------------------------------



 



(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of, any labor controversy, litigation, investigation, action
or proceeding of the type described in Section 2.01(v) and, upon the Servicer’s
request, copies of all non-confidential or non-privileged documentation relating
thereto;
          (2) As soon as possible and in any event within three Business Days of
the Subservicer’s knowledge thereof, notice of any material adverse development
in previously disclosed litigation, investigation or proceeding;
          (3) Promptly and in any event within three Business Days of the
Subservicer’s knowledge thereof, notice of any other event or circumstance that,
in the reasonable judgment of the Subservicer, could have a Material Adverse
Effect on the Subservicer;
          (4) As soon as possible and in any event within three Business Days
after the occurrence of each Subservicer Termination Event and each Unmatured
Subservicer Termination Event, notice of such occurrence setting forth details
of such event and the action that Subservicer proposes to take with respect
thereto; and
          (5) Promptly, from time to time, such other information, documents,
records or reports respecting the Receivables, or the condition or operations,
financial or otherwise, of the Subservicer as the Servicer may from time to time
reasonably request.
          (xiii) subject to Section 2.01(a)(x), the Subservicer will maintain
all licenses, permits, charters and registrations which are material to the
performance of its obligations under this Subservicing Agreement;
          (xiv) except pursuant to, or as contemplated by, this Subservicing
Agreement, the Subservicer shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist voluntarily or,
for a period in excess of 10 days, involuntarily any Adverse Claims naming the
Subservicer as debtor upon or with respect to any of the Collateral;
          (xv) the Subservicer will not make any change in its instructions to
Obligors regarding payments to be made to the Subservicer that could adversely
affect the collectibility of any Receivable;
          (xvi) the Subservicer shall ensure that, with respect to each
Receivable (excluding up to $100,000 of Receivables in the aggregate) related to
judgments, all required notices and recordings with respect to the related
transfer of such Receivable have been filed or otherwise made of record with the
applicable court on the first date after the Transfer Date when

7



--------------------------------------------------------------------------------



 




the Subservicer makes any filings or appearances with such court, except where
in the reasonable judgment of the Subservicer, filing of such notices and
recordings is not cost-effective and in the best interests of the Borrower; and
          (xvii) the Subservicer will maintain with responsible insurance
companies, such insurance as may be required by any law or governmental
regulation or court decree or order applicable to it and such other insurance,
to such extent and against such hazards and liabilities, as is customarily
maintained by companies similarly situated, including, without limitation (1) an
errors and omissions insurance policy and (2) a blanket employee dishonest
coverage.
     (b) Upon discovery by the Servicer of a breach of any of the
representations and warranties set forth in this Section 2.01, the party
discovering such breach shall give prompt written notice thereof to the other
parties.
     Section 2.02 Servicer Indemnity. The Subservicer hereby agrees to indemnify
the Servicer (the “Servicer Indemnified Party”) forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (“Servicer
Indemnified Amounts”) awarded against or incurred by such Servicer Indemnified
Party arising out of or relating to (a) actions taken or omitted by the
Subservicer with respect to the Receivables, including the failure of the
Subservicer to perform its obligations in accordance with the provisions of this
Subservicing Agreement, excluding, however, Servicer Indemnified Amounts to the
extent determined by a court of competent jurisdiction to have resulted from the
negligence, bad faith or willful misconduct on the part of the Servicer
Indemnified Party and (b) the breach of any representation or warranty made by
the Subservicer under this Agreement.
     Section 2.03 Subservicer Indemnity. Palisades Collection, L.L.C. hereby
agrees to indemnify the Subservicer (the “Subservicer Indemnified Party”)
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (“Subservicer Indemnified Amounts”) awarded against or
incurred by such Subservicer Indemnified Party arising out of or relating
actions taken or omitted by Palisades Collection, L.L.C. with respect to the
Receivables, excluding, however, Subservicer Indemnified Amounts (i) to the
extent determined by a court of competent jurisdiction to have resulted from the
negligence, bad faith or willful misconduct on the part of the Subservicer
Indemnified Party or (ii) arising out of or relating to errors or omissions in
connection with the servicing of the Receivables prior to the Transfer Date or
the origination of the Receivables.
ARTICLE 3.
ADMINISTRATION AND SERVICING OF RECEIVABLES
     Section 3.01 Subservicer to Service. The Subservicer shall service and
administer the Receivables on behalf of the Borrower and the Collateral Agent
(for the benefit of the Secured Parties) and shall have full power and
authority, acting alone and/or through third party

8



--------------------------------------------------------------------------------



 



vendors as provided in Section 4.01, to do any and all things that it may deem
reasonably necessary or desirable in connection with such servicing and
administration and that do not violate any of the material terms of this
Subservicing Agreement or the Accepted Servicing Practices. Consistent with the
terms of this Subservicing Agreement and the Accepted Servicing Practices, the
Subservicer may waive, modify or vary any term of any Receivable or consent to
the postponement of strict compliance with any such term or in any manner, grant
indulgence to any Obligor under a Receivable if, in the Servicer’s reasonable
determination, such waiver, modification, postponement or indulgence is not
adverse to the interests of the Borrower, the Collateral Agent or any of the
Secured Parties. The Subservicer shall have 75% settlement authority on the full
balance owed inclusive of interest and costs unless given other settlement
authority by the Servicer in writing. Without limiting the generality of the
foregoing, the Subservicer in the name of the Servicer or in the name of the
Borrower is hereby authorized and empowered by the Servicer when the Subservicer
believes it appropriate in its best judgment to execute and deliver, on behalf
of the Borrower, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge and all other comparable instruments, with
respect to the Receivables. The Subservicer shall maintain on its electronic
system of record, data on the accounts containing complete notes and
documentation of all payments, credits, and any other servicing activities.
     The Subservicer shall service and administer the Receivables in accordance
with applicable law, including the Fair Debt Collection Practices Act of 1968,
as amended, and comparable state statutes, and by employing such procedures
(including collection procedures) and degree of care, in each case as are
customarily employed by the Subservicer in servicing and administering contracts
owned or serviced by the Subservicer comparable to the Receivables. The
Subservicer shall take all actions that are necessary or desirable to maintain
continuous perfection of security interests granted by the Obligors in any
collateral securing the Receivables, including, but not limited to, recording,
registering, giving notice, obtaining consents, filing, re-recording,
re-registering and refiling security agreements, financing statements,
continuation statements, notices, recordings or communications with court or
other instruments as are necessary to maintain the security interest granted by
the Obligors under the respective Receivables. The Subservicer shall comply at
all times in all material respects with the Accepted Servicing Practices and
shall not take any action to impair the Collateral Agent’s security interest in
any Receivable or related collateral, if any, except to the extent allowed under
this Subservicing Agreement, consistent with Accepted Servicing Practices or
required by law.
     The Subservicer may perform any of its duties pursuant to this Subservicing
Agreement, including those delegated to it pursuant to this Subservicing
Agreement, through third party vendors appointed by the Subservicer; provided,
that, in each such delegation (i) the Servicer shall have the right to look
solely to the Subservicer for performance, and (iii) the terms of each third
party vendor agreement shall provide that, except with respect to Exempted
Receivables, such agreement and the rights and obligations of the related vendor
thereunder shall automatically, and without any further action by any other
Person, terminate upon the termination of the Subservicer hereunder and that the
Subservicer shall provide appropriate notice to each such vendor).
Notwithstanding any such delegation of a duty, the Subservicer shall remain
obligated and liable for the performance of such duty as if the Subservicer were
performing such duty.

9



--------------------------------------------------------------------------------



 



     The Subservicer may take such actions as are necessary to discharge its
duties as the Subservicer in accordance with this Subservicing Agreement,
including the power to execute and deliver on behalf of the Borrower such
instruments and documents as may be customary, necessary or desirable in
connection with the performance of the Subservicer’s duties under this
Subservicing Agreement (including consents, waivers and discharges relating to
the Receivables and related collateral, if any, and such instruments or
documents as may be necessary to effect liquidation of any Receivable or related
collateral, if any). In furtherance thereof, the Servicer hereby irrevocably
appoints the Subservicer as its attorney-in-fact to execute on its behalf such
documents or instruments as are necessary to effect the liquidation of any
Receivable or related collateral, if any.
     Section 3.02 Collection of Receivable Payments; Collection Account. The
Subservicer shall comply in all material respects with generally accepted
collection industry standards and policies and procedures of the Subservicer and
shall at all times in all material respects follow the Accepted Servicing
Practices in collecting and attempting to collect all payments called for under
the terms and provisions of the Receivables, and shall use servicing procedures
generally accepted in the collection industry for similar accounts and as
otherwise expressly provided by this Subservicing Agreement; provided, however,
that the Subservicer shall not be obligated to institute any action unless it
determines in its good faith judgment that Liquidation Proceeds that would be
realized in connection therewith would be sufficient for the reimbursement in
full of the Liquidation Expenses related thereto. If the Subservicer determines
that it shall not commence any legal action with respect to a Receivable
pursuant to the provisions of the prior sentence, notwithstanding anything else
in this Subservicing Agreement to the contrary, the Servicer shall have the
right to remove such Receivable from this Subservicing Agreement at any time
thereafter. With respect to 335,161 Receivables in the amount of $896,543,655.18
identified as priority and non-priority in the “pre-litigation” category of the
Diligence File (as defined in the Purchase Agreement), if the Subservicer does
not initiate litigation within eighteen months of the date of this Subservicing
Agreement, notwithstanding anything else in this Subservicing Agreement to the
contrary, the Servicer shall have the right to remove such applicable
Receivables from this Subservicing Agreement at any time thereafter. With
respect to all other Receivables in the “pre-litigation” category, upon written
notice from one party to this Subservicing Agreement to the other that
litigation should be initiated with respect to any such Receivable, if the
Subservicer does not initiate litigation within 180 days of such notice,
notwithstanding anything else in this Subservicing Agreement to the contrary,
the Servicer shall have the right to remove such applicable Receivables from
this Subservicing Agreement at any time thereafter. In connection with such
action, the Subservicer shall follow such practices and procedures required by
Section 3.01 and make advances of its own funds for any out-of-pocket expenses
incurred. The Subservicer shall be reimbursed for Liquidation Expenses
(including advances) by retention of the required reimbursement from Liquidation
Proceeds and shall deposit the excess of such proceeds in the Collection
Account.
     Subject to Section 3.06 (which provides that, except in the instances set
forth therein, the remittance of Collections shall net the related Servicing
Fees), the Subservicer shall deposit in an attorney trust account no later than
1 Business Day following receipt thereof and in the Collection Account no later
than 1 Business Day thereafter:

10



--------------------------------------------------------------------------------



 



               (i) All Liquidation Proceeds, including, without limitation, all
principal, finance charges, interest, late payment fees and extension fees,
insurance proceeds and all other amounts and charges but net of (x) charge backs
(attributable to errors in posting, returned checks), (y) rights of offset for
amounts that should not have been paid or that must be refunded as the result of
a successful claim or defense under bankruptcy or similar laws and (z) proceeds
to be retained by the Servicer for reimbursement of Liquidation Expenses; and
               (ii) Any other proceeds of any Receivables or property acquired
in respect thereof and any other Collections received by the Subservicer.
From the time of receipt of any of the amounts specified in the preceding two
clauses of this paragraph until deposit thereof in the Collection Account, the
Subservicer shall keep such funds in an attorney trust account. The Subservicer
shall not deposit or otherwise credit to the Collection Account, or cause or
permit to be so deposited or credited by any Person, any amounts not
representing proceeds of the Collateral. The Subservicer agrees that it has no
ownership right or interest in amounts on deposit in the Collection Account,
except that which may arise indirectly through a right to receive distributions
from the Collection Account under this Subservicing Agreement. The Subservicer
shall have the right to request the Servicer request the Collateral Agent to
withdraw the following amounts from the Collection Account for payment to the
Subservicer on a monthly basis after such time as the Servicer is permitted to
request such amounts: (a) chargebacks attributable to errors in posting,
returned checks, or rights of offset for amounts that should not have been paid
or that must be refunded as a result of a successful claim or defense under
bankruptcy or similar laws (to the extent such amounts have not already been
retained by the Subservicer pursuant to clause (i) and (ii) of this paragraph)
and (b) amounts deposited in error by the Subservicer (and the Servicer may rely
on the Subservicer’s calculation of such chargebacks and amounts).
     In those cases where a vendor is subservicing a Receivable pursuant to a
vendor agreement, the Subservicer shall cause the vendor, pursuant to such
agreement, to deposit all Collections received by such vendor (in respect of the
Receivables being subserviced by such vendor) with the Subservicer within, using
reasonable efforts, seven days, but in no event later than one month, and the
Subservicer shall deposit such Collections within 1 Business Day of receipt
thereafter into the Collection Account (net of any servicing fee (not in excess
of the Subservicing Fee with respect thereto)).
     Section 3.03 Custodial Arrangements.
          (a) Subject to the terms and conditions of this Section, the
Subservicer shall maintain custody and possession of the Receivable Files with
respect to the Receivables (for the benefit of the Secured Parties).
          (b) To the extent any Receivable Files or any portion thereof are held
by the Subservicer in accordance with Section 3.03(a), the Subservicer agrees to
act with reasonable care, using that degree of skill and care that it exercises
with respect to similar contracts owned and/or serviced by it. The Subservicer
shall promptly report to the Servicer any material failure by it to hold such
Receivable Files as herein provided and shall promptly take appropriate action

11



--------------------------------------------------------------------------------



 




to remedy such failure. In connection with holding any Receivable Files, the
Subservicer agrees not to assert, and shall cause each related vendor not to
assert any beneficial ownership interests in the Receivables. The Subservicer
agrees to indemnify the Servicer, Collateral Agent, the other Secured Parties
and the Borrower, and their respective officers, directors, employees, partners
and agents for any and all liabilities, obligations, losses, damages, payments,
costs, or expenses of any kind whatsoever that may be imposed on or incurred by
any such Person arising from the negligence or willful misconduct of the
Subservicer in holding of the Receivable Files pursuant to Section 3.03(a);
provided, however, that the Subservicer will not be liable to the extent that
any such amount resulted from the gross negligence or willful misconduct of such
Person.
          (c) The Subservicer shall not, without the prior consent of the
Servicer, deliver or release to the Borrower or any other Person any Receivable
Files (or the security interest in the related collateral, if any) except (i) to
vendors, (ii) in the ordinary course of its business in connection with the
release of collateral securing such Receivable after satisfaction of the related
indebtedness thereunder and (iii) in connection with a sale of a Receivable by
the Borrower. Upon the request of the Servicer following the occurrence of a
Subservicer Termination Event, the Subservicer shall deliver to the Servicer all
Receivable Files held by the Subservicer unless the Subservicer is terminated as
a result of a termination of the Servicer under the Servicing Agreement, in
which case the Subservicer shall deliver all Receivables Files to the Collateral
Agent.
     Section 3.04 Reports to Servicer.
          (a) On a weekly basis, the Subservicer shall prepare and deliver a
collection report, showing, among other things, (i) collections, (ii) proceeds
from sales and (iii) cost reimbursements and cost advance, in each case in the
aggregate and by type of Receivable, in a form mutually acceptable to the
parties hereto.
          (b) Upon reasonable request by Servicer, in a format reasonably
acceptable to the Servicer, the Subservicer shall furnish the names, addresses
and phone numbers of any attorney, collector or other person who is not an
employee of the Subservicer and, as of the last day of such calendar quarter,
was seeking to collect any account and a list of the accounts that are being
collected by such person. The Subservicer shall make available on a secure
website information with respect to the accounts containing data available in
fields, and in a format, acceptable to the Servicer, including job, bank and
pertinent collection information, and shall provide the Servicer with secure,
remote access to such website. From time to time, upon reasonable request, the
Administrator shall have the right to obtain information about the Receivables
from the Subservicer. In addition, the Subservicer will monitor all judgments
and, on a monthly basis, the Subservicer will identify which of such judgments
will and will not be renewed by the Subservicer 120 days prior to date of
renewal of such Judgments.
          (c) The Subservicer shall notify the Servicer immediately in writing
if any of the following shall occur: (i) any Subservicer Termination Event or
Unmatured Subservicer Termination Event; (ii) any class action or coordinated
multiple plaintiff action shall be instituted

12



--------------------------------------------------------------------------------



 




or threatened in writing with respect to any Receivables or (iii) any
governmental official shall institute, or threaten to institute any
investigation or proceeding relating to any account.
     Section 3.05 Annual Statement as to Compliance and Audit. The Subservicer
will deliver to the Servicer on or before April 15 of each year, beginning with
April 15, 2008, an Officer’s Certificate stating that (i) a review of the
activities of the Subservicer during the preceding calendar year and of
performance under this Subservicing Agreement has been made under such officer’s
supervision, (ii) to the best of such officer’s knowledge, based on such review,
the Subservicer has fulfilled all its obligations under this Subservicing
Agreement throughout such year, or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
officer and the nature and status thereof and (iii) to the best of such
officer’s knowledge, each vendor has fulfilled its obligations, or, if there has
been a default in the fulfillment of such obligations, specifying such default
known to such officer and the nature and status thereof.
     The Subservicer shall provide to the Servicer, within 120 days of the end
of each fiscal year, annual audited financial statements for the Subservicer
prepared in accordance with generally accepted accounting principles,
consistently applied, by an independent certified public accounting firm of
national standing
     Section 3.06 Servicing Compensation. The Subservicer, as compensation for
its activities hereunder, shall be entitled to receive the Subservicing Fee,
which shall be payable by the Servicer no later than the seventh calendar day of
each month or, if such day, is not a Business Day, the next such Business Day;
provided, however, (i) in all instances with respect to Exempted Receivables and
(ii) in all instances other than with respect to Exempted Receivables, prior to
the occurrence of a Subservicer Termination Event or Unmatured Subservicer
Termination Event (which has not been waived), the Subservicer may withhold the
Subservicing Fee payable thereto with respect to any Collections from the amount
to be deposited thereby into the Collection Account.
     The Subservicer shall be required to pay all expenses incurred by it in
connection with its servicing activities hereunder (including payment of the
fees and expenses of any vendor) and shall not be entitled to reimbursement
therefor except as specifically provided in Section 3.02.
     Section 3.07 Receivable Reviews. To the extent permitted under applicable
law any time during regular business hours and upon at least five Business Days’
prior notice (so long as no Subservicer Termination Event or Unmatured
Subservicer Termination Event has occurred within such calendar year), the
Subservicer shall permit the Servicer and the Administrator, their agents,
representatives or designees (i) to examine and make copies of, and abstracts
from, the Receivable Files and of all books, records and documents (including,
without limitation, computer tapes and disks) in possession or under control of
the Subservicer or any vendor (to the extent permissible under the related
vendor agreement) relating to the Receivables, (ii) to cause such books and
records to be audited by independent public accounts selected by the Servicer or
its designee and (iii) to visit the offices and properties of the Subservicer
for the purposes of examining such materials described above, and to discuss
matters

13



--------------------------------------------------------------------------------



 



related to the Receivables with any of the officers and employees of the
Subservicer having knowledge of such matters. Any activities undertaken by the
Servicer or its designee in connection with items (i) through (iii) above, shall
be at the expense of the Servicer; provided, however that the Servicer shall not
be required to pay for more than two audits in any calendar year unless a
Subservicer Termination Event or Unmatured Subservicer Termination Event has
occurred and is continuing, in which event such audits may be as frequently as
the Administrator may determine in its sole discretion.
ARTICLE 4.
VENDORS
     Section 4.01 Agreements Between Subservicer and Vendors. The Subservicer,
with the prior written consent of the Servicer, may enter into vendor agreement
with one or more third party vendors for the servicing and administration of
certain of the Receivables. References in this Subservicing Agreement to actions
taken or to be taken by the Subservicer in servicing the Receivables include
actions taken or to be taken by a vendor on behalf of the Subservicer. Each
vendor will service the Receivables in a manner materially consistent with this
Subservicing Agreement. The Subservicer hereby acknowledges that it is holding
the Receivable Files and any other items of the Collateral in its possession
from time to time for the related Receivables as bailee of Borrower and the
Collateral Agent (for the benefit of the Secured Parties) in accordance with
Section 3.03.
     Section 4.02 Obligation of Subservicer. Notwithstanding any agreement with
a vendor, any of the provisions of this Subservicing Agreement relating to
agreements or arrangements between the Subservicer or a vendor or reference to
actions taken through a vendor or otherwise, the Subservicer shall remain
obligated to the Servicer, the Borrower and the Collateral Agent for the
servicing and administering of the Receivables in accordance with the provisions
of Section 3.01 without diminution of such obligation or liability by virtue of
such arrangements or by virtue of indemnification from a vendor and to the same
extent and under the same terms and conditions as if the Subservicer alone were
servicing and administering the Receivables. The Subservicer shall be entitled
to enter into any agreement with a vendor for indemnification of the Subservicer
and nothing contained in this Subservicing Agreement shall be deemed to limit or
modify such indemnification.
     Section 4.03 No Contractual Relationship Between a Vendor and the Servicer.
Any vendor agreement that may be entered into and any other transactions or
services relating to the Receivables involving a vendor in its capacity as such
shall be deemed to be between a vendor and the Subservicer alone and the
Servicer shall not be deemed a party thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to a vendor except as set forth
in Section 4.04.
     Section 4.04 Assumption or Termination of Vendor Agreement by Servicer. In
the event the Subservicer shall for any reason no longer be the subservicer of
the Receivables (including by reason of a Subservicer Termination Event)
pursuant to this Subservicing

14



--------------------------------------------------------------------------------



 



Agreement, the Servicer shall have the right, in its sole discretion, to
terminate all of the rights and obligations of any vendor under the related
vendor agreement.
ARTICLE 5.
SUBSERVICER TERMINATION EVENT
     Section 5.01 Subservicer Termination Event. “Subservicer Termination
Event,” wherever used herein, means any one of the following events:
          (i) the Subservicer shall fail to deposit all amounts required to be
deposited in the Collection Account when required to be deposited under this
Subservicing Agreement and such failure shall continue unremedied for 1 Business
Day after the Subservicer has knowledge or notice thereof, other than with
respect to administrative errors not to exceed $10,000 of Collections in any
Collection Period for which such grace period shall be 5 Business Days after the
Subservicer has knowledge or notice thereof; or
          (ii) the Subservicer shall fail to observe or perform in any material
respect any other of the covenants or agreements on the part of the Subservicer
contained in this Subservicing Agreement or any other Transaction Document to
which it is a party and such failure shall continue unremedied for a period of
twenty (20) days after the Subservicer has knowledge or notice thereof;
          (iii) a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Subservicer;
          (iv) the Subservicer shall consent to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of, or relating to, the
Subservicer or of, or relating to, all or substantially all of the property of
the Subservicer;
          (v) the Subservicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of, or
commence a voluntary case under, any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors, or voluntarily
suspend payment of its obligations;
          (vi) the Subservicer shall have breached any of the representations
and warranties set forth in Section 2.01 in any material respect and the
Subservicer shall have failed to cure such breach within ten (10) days of its
receipt of a notice of such breach;
          (vii) a Servicer Termination Event shall have occurred under the
Servicing Agreement; or

15



--------------------------------------------------------------------------------



 



          (viii) a Termination Event shall have occurred under the Receivables
Financing Agreement.
     If a Subservicer Termination Event shall occur (which has not been waived),
then, and in each and every such case, the Servicer may, by notice in writing to
the Subservicer (with a copy to the Administrator, the Borrower and the
Collateral Agent), terminate all of the rights and obligations of the
Subservicer under this Subservicing Agreement and in and to the Subservicer’s
interest in and to the Receivables and the proceeds thereof (except with respect
to the Subservicer’s right to collect Exempted Receivables pursuant to the terms
of this Agreement), subject to compensation, rights of reimbursement, indemnity
and limitation on liability to which the Subservicer is then entitled. Upon the
effective date of such termination, all authority and power of the Subservicer
under this Subservicing Agreement, whether with respect to the Receivables or
otherwise, shall terminate. The Subservicer agrees to cooperate with such
responsibilities and rights hereunder, including, without limitation, the
transfer pursuant to such termination. If the Subservicer is terminated pursuant
to this Section 5.01, then the Subservicer shall bear all of the costs and
expenses of transferring the duties and obligations of the Subservicer;
provided, however, that if the Subservicer fails to bear all such costs and
expenses any successor shall be entitled to reimbursement from amounts realized
on the related collateral, if any, by retention of such amounts prior to the
distribution of any Collections from the Collection Account in accordance with
the Receivables Financing Agreement.
     Section 5.02 Term of Subservicer. (a) Except with respect to Exempted
Receivables, upon notice, the Subservicer may be removed by the Servicer, such
removal to become effective upon such date as specified in such notice upon the
consent of the Administrator, which consent shall not be unreasonably withheld
or delayed. The Servicer shall be entitled to sell, on behalf of Borrower, any
and all Receivables (subject to the requirements of the Receivables Financing
Agreement and related documents), including Exempted Receivables; provided, in
the case of Exempted Receivables, except in connection with a Subservicer
Termination Event pursuant to clauses (iii), (iv) and (v) of Section 5.01, or
occurrences of fraud, theft, willful misconduct or bankruptcy that the
Subservicer shall be retained as subservicer of such Receivables on terms
materially similar to the ones in this Subservicing Agreement.
     (b) The initial term of this Subservicing Agreement, except with respect to
Exempted Receivables, shall be two years, beginning on the date of this
Subservicing Agreement, and shall be renewable for additional terms upon the
mutual agreement of the Servicer and Subservicer.
ARTICLE 6.
MISCELLANEOUS PROVISIONS
     Section 6.01 Amendments, Etc. No amendment, modification or waiver of, or
consent with respect to, any provision of this Subservicing Agreement shall be
effected unless the same shall be in writing and signed and delivered by each of
the parties hereto and consented to by the Administrator (which consent shall
not be unreasonably withheld), and then any such waiver or consent shall be
effected only in the specific instance and for the specific purpose for which
given.

16



--------------------------------------------------------------------------------



 



     Section 6.02 Acknowledgment of Subservicer. The Subservicer hereby agrees
that upon request from the Collateral Agent after the occurrence of a
Termination Event which does not have the effect of terminating the Subservicer
under this Subservicing Agreement, the Subservicer shall provide all services
described in this Subservicing Agreement for the benefit of the Collateral Agent
(for the benefit of the Secured Parties) in accordance with the terms of this
Subservicing Agreement.
     Section 6.03 Notices. Any notice required or permitted to be given under
this Subservicing Agreement shall be in writing and shall be mailed by express
mail, postage prepaid, or personally delivered to an officer of the receiving
party. All such communications shall be mailed, sent or delivered to the parties
at their respective addresses as set forth opposite their respective signatures
to this Subservicing Agreement, or as to any party at such other address as
shall be designated by such party in a written notice to each other party
complying as to delivery with the terms of this Section. All such notices and
other communications shall, if properly addressed and sent by pre-paid courier
service, be deemed given when received; any notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and receipt
thereof has been confirmed by telephone or electronic means.
     Section 6.04 GOVERNING LAW. THIS SUBSERVICING AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
OTHER THAN THOSE SET FORTH IN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.
     Section 6.05 Successors and Assigns. This Subservicing Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, the Borrower,
the Collateral Agent, the Secured Parties and their successors and assigns;
provided, however, that the Subservicer may not assign its rights, obligations
or duties hereunder without the prior written consent of the Servicer and the
Administrator (which consent shall not be unreasonably withheld), except as
otherwise set forth in this Subservicing Agreement.
     Section 6.06 Attorney’s Liens. The Subservicer has and shall be deemed to
have waived any and all attorney’s liens against any Receivables subserviced
hereunder. The Subservicer shall require any attorney or other vendor engaged to
service any Receivables to waive any and all attorney’s liens and such attorneys
and other vendors shall be deemed to have made such waiver.
     Section 6.07 Quantum Meruit. In the event of a dispute between the Servicer
and the Subservicer relating to the performance required hereunder, the
Subservicer agrees to waive its rights to pursue any legal action for payment
pursuant to or based upon the equitable remedy of quantum meruit.
     Section 6.08 Employment. The Subservicer hereby covenants and agrees that,
for the first two years of this Subservicing Agreement, the Subservicer shall
remain in the collection

17



--------------------------------------------------------------------------------



 



business and [*] and [*] will remain employed by the Subservicer in a senior
capacity.
     Section 6.09 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Subservicing Agreement shall
be for any reason whatsoever held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Subservicing Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Subservicing Agreement.
     Section 6.10 Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS SUBSERVICING AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FEDERAL COURT SITTING IN NEW YORK, NEW YORK,
AND BY EXECUTION AND DELIVERY OF THIS SUBSERVICING AGREEMENT, EACH OF THE
BORROWER AND THE SERVICER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER AND THE
SERVICER IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
SUBSERVICING AGREEMENT OR ANY DOCUMENT RELATED HERETO.
     Section 6.11 Survival. The rights and remedies with respect to the
indemnification provisions of Section 2.02 shall be continuing and shall survive
any termination of this Agreement and any termination of Subservicer’s rights to
act as a “Subservicer” hereunder.
     Section 6.12 Counterparts. This Subservicing Agreement may be executed in
two or more counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument.
     Section 6.13 Third Party Beneficiaries. Each party hereto acknowledges and
agrees that the Lender, the Administrator and the Collateral Agent are third
party beneficiaries under this Agreement and shall have the full power to
enforce its rights and benefits granted hereunder.
[Signature page follows]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Servicer and the Subservicer have caused their
names to be signed hereto by their respective officers thereunto duly
authorized, all as of the day and year first above written.

                 
 
          [*] ,                      as subservicer    
 
               
 
  By:   [*]                       
 
      Name:   /s/      [*]     
 
               
 
      Title:   Managing Partner     
 
               
 
                    ADDRESS:    
 
               
 
                         
 
               
 
                         
 
               
 
                         

Subservicing Agreement

S-1



--------------------------------------------------------------------------------



 



                      PALISADES COLLECTION, L.L.C.,
     as Servicer    
 
                    By:   /s/ Mitchell Cohen                           Name:
Mitchell Cohen             Title: Manager    
 
                    ADDRESS:    
 
                    210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

Subservicing Agreement

S-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
SUBSERVICING FEE SCHEDULE

          CLASS OF RECEIVABLE   PERCENTAGE
All Receivables directly being serviced by the Subservicer; provided, for the
purposes of clarification, that any Receivable subserviced by a vendor under
this Subservicing Agreement, will not be deemed to be directly serviced by the
Subservicer
  [*]%
 
       
All other Receivables
  [*]%

For the purposes of this Schedule, “Exempted Receivables” shall not be a class
hereunder. When determining the applicable class for an “Exempted Receivable,”
such class shall instead be related to the Receivable underlying such Exempted
Receivable.
Subservicing Agreement

S1-1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE 1. DEFINITIONS
    1  
Section 1.01 Definitions
    1  
ARTICLE 2. REPRESENTATIONS, WARRANTIES AND COVENANTS
    5  
Section 2.01 Representations, Warranties and Covenants of Subservicer
    5  
Section 2.02 Servicer Indemnity
    8  
Section 2.03 Subservicer Indemnity
    8  
ARTICLE 3. ADMINISTRATION AND SERVICING OF RECEIVABLES
    8  
Section 3.01 Subservicer to Servicer
    8  
Section 3.02 Collection of Receivable Payments; Collection Account
    10  
Section 3.03 Custodial Arrangements
    11  
Section 3.04 Reports to Servicer
    12  
Section 3.05 Annual Statement as to Compliance and Audit
    13  
Section 3.06 Servicing Compensation
    13  
Section 3.07 Receivable Reviews
    13  
ARTICLE 4. VENDORS
    14  
Section 4.01 Agreements Between Subservicer and Vendors
    14  
Section 4.02 Obligation of Subservicer
    14  
Section 4.03 No Contractual Relationship Between a Vendor and the Servicer
    14  
Section 4.04 Assumption or Termination of Vendor Agreement by Servicer
    14  
ARTICLE 5. SUBSERVICER TERMINATION EVENT
    15  
Section 5.01 Subservicer Termination Event
    15  
Section 5.02 Term of Subservicer
    16  
ARTICLE 6. MISCELLANEOUS PROVISIONS
    17  
Section 6.01 Amendments, Etc
    17  
Section 6.02 Acknowledgment of Subservicer
    17  
Section 6.03 Notices
    17  
Section 6.04 GOVERNING LAW
    17  
Section 6.05 Successors and Assigns
    17  
Section 6.06 Attorney’s Liens
    17  
Section 6.07 Quantum Meruit
    17  
Section 6.08 Employment
    18  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
Section 6.09 Severability of Provision
    18  
Section 6.10 Consent to Jurisdiction
    18  
Section 6.11 Survival
    18  
Section 6.12 Counterparts
    18  
Section 6.13 Third Party Beneficiaries
    18  
 
       
Exhibits
       
 
       
Exhibit A            List of Receivables
       

ii